FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN STEELMAN,                                   No. 11-56507

              Petitioner-Appellant,              D.C. No. 2:10-cv-06372-ODW

 v.
                                                 MEMORANDUM*
SHAWN HATTON, Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      John Steelman appeals pro se from the district court’s judgment denying his

28 U.S.C. § 2254 habeas petition challenging a 2009 decision by the Board of

Parole Hearings denying parole and deferring his next parole hearing in accordance

with California Penal Code § 3041.5 (“Marsy’s Law”).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This court issued a certificate of appealability (“COA”) on whether

application of Marsy’s Law to delay Steelman’s next parole hearing violates the Ex

Post Facto Clause. We vacate the COA as improvidently granted and dismiss this

appeal for lack of jurisdiction. See Nettles v. Grounds, 830 F.3d 922, 934-35 (9th

Cir. 2016) (en banc) (holding that claims fall outside “the core of habeas corpus” if

success will not necessarily lead to immediate or earlier release from confinement),

cert. denied, 580 U.S. __ (U.S. Jan. 9, 2017) (No. 16-6556); Phelps v. Alameda,

366 F.3d 722, 727-28, 730 (9th Cir. 2004) (merits panel has the power to rule on

the propriety of a COA).

      The dismissal of this appeal does not preclude Steelman from pursuing

conditions of confinement claims in a properly filed civil rights action under 42

U.S.C. § 1983.

      We treat Steelman’s additional arguments as a motion to expand the COA.

So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195
F.3d 1098, 1104-05 (9th Cir. 1999).

      DISMISSED.




                                          2                                   11-56507